ALLOWANCE

Allowable Subject Matter
Claims 1-3 and 5-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show:
“a plurality of first supply ports through which a first portion of air passing
through the blowing fan is discharged to the freezer chamber and arranged on opposite sides of the fan suction port” as required in claim 1.
“wherein the plurality of first supply ports and the first supply duct are arranged in a circumferential direction of the blowing fan, wherein the plurality of first supply ports protrudes from a front surface of the grill cover, and wherein each of the plurality of first supply ports is inclined from a front surface of the grill cover toward a central portion of the grill cover” as required in claim 19.
“a plurality of first supply ports through which a first portion of air passing through the centrifugal fan is discharged to the freezer chamber and including a first port and a second port arranged on opposite sides of a center of the refrigerator” as required in claim 20.
“wherein the plurality of first supply ports and the first supply duct are arranged in a circumferential direction of the blowing fan; and a second supply duct through which a third portion of air passing through the blowing fan flows, and where the second supply duct is located below the fan suction port such that the air passing through the second supply duct is discharged to the freezer chamber” as required in claim 21.
“wherein the plurality of first supply ports and the first supply duct are
arranged in a circumferential direction of the blowing fan, wherein the first supply duct is located on a top of the evaporator case to supply the second portion of air towards the first chamber, and the plurality of first supply ports are located below a bottom of the evaporator case to supply the first portion of air towards the second chamber” as required in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763